PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Odegbami, Olumide, O.
Application No. 16/619,174
Filed: 4 Dec 2019
For: Steering Assembly Control Valve

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.181, filed October 12, 2021, to withdraw the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is hereby GRANTED.

The Notice of Abandonment mailed October 12, 2021 states that the instant application is abandoned for failure to timely file a proper response to the Notice mailed January 26, 2021. However, the record reflects that a proper response to the Notice ($300.00 fee for excess claims) was timely filed January 26, 2021.

In view thereof, the holding of abandonment is WITHDRAWN and the Notice of Abandonment is VACATED.

This application is being directed to the GAU 3672 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions